       Case 1:20-cv-00685-HBK Document 20 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARIA SOCORRO RAMIREZ DE                          No. 1:20-cv-00685-HBK
      FUENTES,
12
                         Plaintiff.
13                                                      ORDER GRANTNG AWARD AND
             v.                                         PAYMENT OF ATTORNEYS FEES UNDER
14                                                      THE EQUAL ACCESS TO JUSTICE ACT
      COMMISSIONER OF
15    SOCIAL SECURITY,                                  (Doc. No. 19)
16                      Defendant.
17

18

19

20
21          Pending before the court is plaintiff’s stipulated motion for attorney fees filed April 1,

22   2021. (Doc. No. 19). Plaintiff seeks attorney’s fees and expenses in the amount of $2,825.00

23   pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.).

24          On March 1, 2021, this Court granted the parties’ Stipulation for Voluntary Remand

25   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

26   Commissioner for further administrative proceedings. (Doc. No. 18). Plaintiff now requests an

27   award of fees as the prevailing party under that order. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed.

28   R. Civ. P. 54(d)(1); see 28 U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993)
        Case 1:20-cv-00685-HBK Document 20 Filed 04/07/21 Page 2 of 2


 1   (concluding that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a

 2   prevailing party).

 3            The Commissioner does not oppose the requested relief. (See Doc. No. 19 at 3). After

 4   issuance of an order awarding EAJA fees and costs, the United States Department of the Treasury

 5   will determine whether plaintiff owes a debt to the government. If plaintiff has no discernable

 6   federal debt, the government will accept plaintiff’s assignment of EAJA fees and pay the fees

 7   directly to plaintiff’s counsel.

 8            Accordingly, it is ORDERED:

 9            1. Plaintiff’s stipulated motion for attorney fees and expenses (Doc. No. 19) is

10   GRANTED.

11            2. Plaintiff is awarded fees in the amount of two thousand eight hundred and twenty-five

12   dollars ($2,825.00) in attorney fees and expenses. Unless the Department of Treasury determines

13   that plaintiff owes a federal debt, the government must pay the fees to plaintiff’s counsel in

14   accordance with plaintiff’s assignment of fees and subject to the terms of the stipulated motion.

15
     IT IS SO ORDERED.
16

17
     Dated:      April 6, 2021
18                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
